Notice of Allowance
Notice of Pre-AIA  or AIA  Status

1.    	This action is in response to the amendment filed on 12/6/2021. In light of applicant’s amendments, all previous objection and rejections are withdrawn. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.    	Claims 1 and 6-13 are allowed.
3. 	The following is an examiner’s statement of reasons for allowance
Claims 1, 12 and 13 
In light of the amendment to claim 13, the previous rejection as to be in improper dependent form is considered moot. Further, the rejection of claim 13 under 35 USC 101 is also considered moot, in light of the amendment. Applicant has incorporated claims 2-5 into claim 1. When considering the claim as a while and as arranged and according to applicants arguments over Yu, applicant’s arguments are persuasive as to computing an order of intentions and a line of movement for each of the ordered intentions and computing first actions based on the one or more locations according to the line of movement. Further, Yu does not disclose the computing second actions using a second probability model and one or more second actions with respect to a final location and then generating a line of movement for the first and second actions.  Upon reconsideration the prior art of Yu and Pennanen and Pakzad either in combination or alone do not suggest the amended features. Thus, the prior art neither suggests nor discloses in combination the features of the amended claims as outlined above and the claims are allowed over the prior art.
Claims 6-11 depend from claim 1 thus inherit the amended limitations and are allowable for the same rationale presented above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867. The examiner can normally be reached on M-f 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179